USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2275                         ANNETTE BARTLE,                       Plaintiff, Appellee,                                v.        PALMAS DEL MAR RESORT, MAXXAM CORPORATION, MAXXAM   PROPERTIES, INC., REX RESORTS, ROE CORPORATION 96CV1050 AND                        ABC INSURANCE CO.,                           Defendants,                       ____________________                 PALMAS DEL MAR PROPERTIES, INC.,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                     Torruella, Chief Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                                                                                     Fernando D. Castro and Goldman, Antonetti & Cordova on brieffor appellant.     June 7, 1999     Per Curiam.  Upon careful review of defendants' brief and therecord, we conclude that the district court did not abuse itsdiscretion in dismissing without prejudice, notwithstandingdefendants' motions for dismissal with prejudice.  See Puerto RicoMaritime Shipping Authority v. Leith, 668 F.2d 46, 49-51 (1st Cir.1981).  The district court was not required in all thecircumstances of this case to award fees and costs to defendants,even were we to assume that they sufficiently asked the districtcourt for such awards.  See id. at 51.  And the district courtcorrectly determined that defendants presented no grounds foramendment of the judgment under Fed. R. Civ. P. 59(e).     Affirmed.  See 1st Cir. Loc. R. 27.1.